

116 HR 6932 IH: To direct the Secretary of Defense to phase-in zero-emission non-tactical vehicles and reduce the petroleum consumption of the Department of Defense Federal fleet, and for other purposes.
U.S. House of Representatives
2020-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6932IN THE HOUSE OF REPRESENTATIVESMay 19, 2020Mr. Cisneros (for himself and Mr. Rooney of Florida) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Secretary of Defense to phase-in zero-emission non-tactical vehicles and reduce the petroleum consumption of the Department of Defense Federal fleet, and for other purposes.1.Department of Defense phase-in of zero-emission non-tactical motor vehicles(a)In generalTo the extent practicable, the Secretary of Defense shall replace any motor vehicle in use at a military installation that reaches the end of its service life with a zero-emission vehicle.(b)ExceptionSubsection (a) does not apply with respect to tactical vehicles designed for use in combat.(c)Report to CongressNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and House of Representatives a report on the feasibility of carrying out the requirement under this section. If the Secretary determines that an exception to the requirement is necessary for any military installation, the Secretary shall include in the report a request for the exception together with the reasons why the exception is necessary.2.Reduction of petroleum fuel consumption(a)In generalThe Secretary of Defense shall take such steps as may be necessary to decrease the petroleum fuel consumption of Department of Defense Federal fleets, with the goal of a achieving a 50 percent reduction in annual petroleum consumption by October 1, 2030, as compared to the baseline petroleum consumption level during fiscal year 2005. (b)ReportIf the Secretary determines that the Department is unable to meet the goal under subsection (a), not later than on year after the date of the enactment of this Act, the Secretary shall submit to the Committees on Armed Services Committees of the Senate and House of Representatives a report describing the technical and practical reasons why the Department is unable to meet the goal.